[Cite as State v. Bell, 2013-Ohio-1303.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 13-12-27

        v.

DEMARIS D. BELL,                                           OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Seneca County Common Pleas Court
                             Trial Court No. 11CR0254

                                       Judgment Affirmed

                               Date of Decision: April 1, 2013




APPEARANCES:

        John M. Kahler, II for Appellant

        Derek W. DeVine and Rhonda L. Best for Appellee
Case No. 13-12-27


SHAW, J.

       {¶1} Defendant-appellant Demaris D. Bell (“Bell”) appeals the June 6,

2012, judgment of the Seneca County Common Pleas Court sentencing Bell to an

aggregate prison term of 32 months following a trial wherein a jury convicted bell

of two counts of Trafficking in Cocaine, in violation of R.C. 2925.03(A)(1),

(C)(4)(b), both felonies of the fourth degree due to the offenses occurring in the

vicinity of a juvenile. For the reasons that follow, we affirm the judgment of the

trial court.

       {¶2} On May 10, 2011, the Seneca County Drug Task Force conducted two

separate controlled drug buy operations in Room 32 of the Tiffin Motel in Tiffin,

Ohio. A confidential informant, working with the task force, went to the motel

and purchased cocaine on two separate occasions on May 10 from Bell while

children were present.

       {¶3} On November 16, 2011, Bell was indicted for two counts of

Trafficking in Cocaine, in violation of R.C. 2925.03(A)(1),(C)(4)(b), both felonies

of the fourth degree due to the offenses occurring in the vicinity of a juvenile.

       {¶4} On January 25, 2012, Bell pled not guilty to the charges. (Doc. 15).

       {¶5} On June 4-5, 2012, a jury trial was held. At the trial, the State called

Detective Charles Boyer and Detective Matthew Armstrong, the detectives who

conducted the controlled buy operation. The State also called Kelsey Degen, a


                                         -2-
Case No. 13-12-27


forensic scientist that tested the substances purchased during the controlled buys.

She determined the substances to be cocaine. In addition, the State called Sandra

Sandlin, who had set up the buy between the confidential informant and Bell.

Sandra was present during the sale, which was conducted in her motel room, and

Sandra was incarcerated for, inter alia, complicity to trafficking in cocaine for the

incident related to this case.

       {¶6} Bell’s attorney cross-examined all witnesses but did not call any

witnesses in Bell’s defense. Ultimately Bell was found guilty of both counts of

Trafficking in Cocaine in the vicinity of a juvenile.

       {¶7} On June 5, 2012, the trial court proceeded to sentence Bell, sentencing

him to 16 months in prison on each count, with those prison terms to be served

consecutively for an aggregate prison term of 32 months.

       {¶8} It is from this judgment that Bell appeals, asserting the following

assignments of error for our review.

                   ASSIGNMENT OF ERROR 1
       THERE WAS INSUFFICIENT EVIDENCE INTRODUCED
       AT TRIAL TO SUPPORT THE FINDING THAT THE
       DEFENDANT WAS GUILTY OF TWO COUNTS OF
       TRAFFICKING IN COCAINE IN VIOLATION OF OHIO
       REVISED CODE SECTION 2925.03(A)(1),(C)(4)(b).

                    ASSIGNMENT OF ERROR 2
       APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF
       COUNSEL IN VIOLATION OF HIS RIGHTS UNDER THE
       FIFTH, SIXTH, AND FOURTEENTH AMENDEMNTS OF


                                         -3-
Case No. 13-12-27


       THE UNITED STATES CONSTITUTION AND ARTICLE I,
       SECTION 10 OF THE OHIO CONSTITUTION.

                  ASSIGNMENT OF ERROR 3
       IT WAS PLAIN ERROR FOR THE TRIAL COURT TO
       ALLOW THE ADMISSION OF THE STATE’S VIDEO
       RECORDING OF THE ALLEGED DRUG TRANSACTION.

                   ASSIGNMENT OF ERROR 4
       THE TRIAL COURT ERRED TO THE PREJUDICE OF
       DEFENDANT/APPELLANT IN MAKING STATEMENTS IN
       THE PRESENCE OF THE JURY WHICH DENIED THE
       DEFENDANT A FAIR TRIAL.

       {¶9} In the interest of clarity, we elect to address some of the assignments

of error out of the order in which they were raised.

                             First Assignment of Error

       {¶10} In Bell’s first assignment of error, he argues that there was

insufficient evidence to convict him of two counts of Trafficking in Cocaine.

Specifically, Bell argues that the officers that testified did not actually see drug-

for-money transactions, that there were other people in the room that could have

made the drug sales other than Bell, and that the confidential informant could have

already had the cocaine.

       {¶11} The Supreme Court of Ohio has “carefully distinguished the terms

‘sufficiency’ and ‘weight’ in criminal cases, declaring that ‘manifest weight’ and

‘legal sufficiency’ are ‘both quantitatively and qualitatively different.’” Eastley v.




                                         -4-
Case No. 13-12-27


Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 10, quoting State v. Thompkins,

78 Ohio St.3d 380 (1997), paragraph two of the syllabus.

       {¶12} The Ohio Supreme Court has set forth the sufficiency of the evidence

test as follows:

       An appellate court’s function when reviewing the sufficiency of
       the evidence to support a criminal conviction is to examine the
       evidence admitted at trial and determine whether such evidence,
       if believed, would convince the average mind of the defendant’s
       guilt beyond a reasonable doubt. The relevant inquiry is
       whether, after viewing the evidence in a light most favorable to
       the prosecution, any rational trier of fact could have found the
       essential elements of the crime proven beyond a reasonable
       doubt.

State v. Jenks, 61 Ohio St.3d 259 (1991), at syllabus, superseded by state

constitutional amendment on other grounds as stated in State v. Smith, 80 Ohio

St.3d 89 (1997); Eastley, supra, at ¶ 10; Thompkins, supra, at 386.

       {¶13} Bell was convicted of two counts of Trafficking in Cocaine in

violation of R.C. 2925.03(A)(1),(C)(4)(b), which reads as follows:

       (A) No person shall knowingly do any of the following:

       (1) Sell or offer to sell a controlled substance;

       ***

       (C) Whoever violates division (A) of this section is guilty of one
       of the following:
       (4) If the drug involved in the violation is cocaine or a
       compound, mixture, preparation, or substance containing
       cocaine, whoever violates division (A) of this section is guilty of


                                        -5-
Case No. 13-12-27


        trafficking in cocaine. The penalty for the offense shall be
        determined as follows:

        ***

        (b) Except as otherwise provided in division (C)(4)(c), (d), (e),
        (f), or (g) of this section, if the offense was committed in the
        vicinity of a school or in the vicinity of a juvenile, trafficking in
        cocaine is a felony of the fourth degree, and division (C) of
        section 2929.13 of the Revised Code applies in determining
        whether to impose a prison term on the offender.

        {¶14} To prove that Bell committed the offense of Trafficking in Cocaine,

the State called four witnesses, beginning with Detective Charles W. Boyer

(“Detective Boyer”) of the Tiffin Police Department. Detective Boyer testified

that he was assigned to the Seneca County Drug Task Force METRICH1

Enforcement Unit. (Tr. at 104).

        {¶15} Detective Boyer testified that a confidential informant that they had

been using, Emily Davis2 (“Emily”), contacted him and informed him of an

impending cocaine purchase. (Tr. at 113). Emily had been working under an

agreement that stated if she assisted law enforcement she could get felony charges

against her reduced or dropped. (Tr. at 113-14).

        {¶16} Detective Boyer testified that he “made arrangements to meet with

[Emily] at a pre-determined location prior to the operation with additional agents.”


1
  According to Detective Boyer’s testimony, METRICH’s mission “is to enforce the Ohio drug laws, to
ensure the quality of life in our communities, such as Seneca County, specifically. (Tr. at 105).
2
  Detective Boyer testified that he knew Emily as Emily Wagner, but she was Emily Davis by marriage.
(Tr. at 113).

                                                -6-
Case No. 13-12-27


(Tr. at 115). Detective Boyer testified that on May 10, 2011, he met up with

Emily at the predetermined location along with Detective Matt Armstrong of the

Fostoria Police Department. (Tr. at 115). According to Detective Boyer, he and

Detective Armstrong then conducted “pre-operational protocol by searching the

confidential informant, along with her vehicle.” (Tr. at 115). Detective Boyer

testified that no contraband was recovered as a result of those searches. (Tr. at

116).

           {¶17} Detective Boyer testified that following the searches he placed an

audio recording device and transmitter and a video recording device on Emily and

found them to be working properly. (Tr. at 116). According to Detective Boyer,

$100 in cover funds was issued to Emily to utilize in purchasing the cocaine. (Id.)

           {¶18} Once Emily was searched and prepared for the operation, Detective

Boyer testified that he and Detective Armstrong followed Emily’s car straight to

the Tiffin Motel, keeping Emily under audio surveillance.3 (Tr. at 117). Detective

Boyer testified that Emily stopped her car just to the right of room 32 in the Tiffin

Motel. (Tr. at 118). Detective Boyer testified that he observed Emily arrive and

walk up to Sandra, Sandra’s children, and a maintenance man who were just

walking up to the motel room. (Tr at 118). Detective Boyer testified that he then

observed the group enter into the motel room, and that when they went in, he



3
    The video was recording but they were not monitoring it as they followed her.

                                                     -7-
Case No. 13-12-27


could still overhear the conversation as a result of the audio recording device. (Tr

at 119).

       {¶19} Detective Boyer testified that shortly after the group entered the

motel room, Bell arrived at the motel room and the maintenance man left. (Tr. at

119). Detective Boyer testified that he overheard what he thought was part of a

drug transaction. (Tr. at 120). Detective Boyer testified that Emily then left the

motel room, and Detectives Boyer and Armstrong followed her back to the

predetermined meeting location. (Tr. at 121). Back at the location, Detective

Boyer testified that he received contraband from Emily, a small baggie of white

powder. (Tr. at 121). The Detectives placed the substance into an evidence bag,

sealed it, and labeled it as evidence. (Tr. at 121-22). Detective Boyer testified

that they then engaged in a second search of Emily and Emily’s vehicle and found

no contraband or covert funds. (Tr. at 122).

       {¶20} According to Detective Boyer, the Detectives then issued $200 of

covert funds to Emily and followed her back to the Tiffin Motel, observing her the

entire time. (Tr. at 135). Detective Boyer testified that Emily again entered Room

32, and that he could hear the conversation between Emily and Sandra and Bell

due to the audio device. (Tr. at 137-38). Detective Boyer testified that there was a

brief conversation and then afterward Emily and Bell separately left the motel

room. (Tr. at 138).


                                        -8-
Case No. 13-12-27


        {¶21} Detective Boyer testified that when Emily left the motel, he and

Detective Armstrong followed her back to the pre-determined location and that

they then conducted post-operational protocol by receiving a second package of

suspected cocaine, packaging and labeling it as evidence. (Tr. at 139). Detective

Boyer testified that he and Detective Armstrong then searched Emily’s body and

her car and removed all of the audio and video surveillance equipment. (Tr. at

139).

        {¶22} During Detective Boyer’s testimony, the State played the video

recordings that had been made of the alleged transactions. In the video of both

transactions, Emily, Sandra, Bell, the maintenance man and at least two small

children are present inside the motel room. (State’s Exs. 2, 7). In the first video,

Bell shows up after all of the others are already in the room, roughly sixteen

minutes into the video. (State’s Ex. 2). In the second video, Bell is in the motel

room when Emily arrives. (State’s Ex. 7).

        {¶23} On cross-examination, Detective Boyer admitted that he did not

search inside Emily’s bra or underwear. (Tr. at 162). Detective Boyer also

admitted that he did not search the trunk of the car Emily was driving, arguing that

she would not be accessing the trunk, and that she did not, in fact, access the trunk.

(Id.)




                                         -9-
Case No. 13-12-27


       {¶24} The State next called Kelsey Degen, a forensic scientist for the Ohio

Bureau of Criminal Identification and Investigation (BCII). Degen was qualified

as an expert in scientific analysis of controlled substances, including weight and

identification. (Tr. at 219-20). Degen testified that she tested the two suspected

drug samples submitted in this case and found the sample from the first transaction

to be .9 grams of cocaine and the sample from the second transaction to be 1.2

grams of cocaine. (Tr. at 227, 230).

       {¶25} The State then called Sandra Sandlin (“Sandra”). Sandra testified

that at the time of the incident on May 10, 2011, she had known Bell for two or

three weeks. (Tr. at 254). Sandra testified that Bell had let her know that he had

cocaine and Bell had told Sandra to let Bell know who was buying. (Tr. at 255).

Sandra testified that Emily called and asked about cocaine. (Tr. at 255). Sandra

testified that she informed Emily that Emily could come to where Sandra was, in

Room 32 at the Tiffin Motel, to purchase cocaine. (Tr. at 256). Sandra testified

that she was staying at the Tiffin Motel with her children Danelle and Trenton,

who were roughly four years old and eighteen months old at the time. (Tr. at 256).

       {¶26} Sandra testified that she was taking care of her children on May 10,

2011, when Emily came to purchase cocaine from Bell at the motel, and that Bell

did sell cocaine to her. (Tr. at 257). Sandra testified that she did not have the

cocaine in her room, that Bell brought it. (Id.) Sandra testified that she personally


                                        -10-
Case No. 13-12-27


witnessed Bell have the cocaine the first time, but the second time she did not see

it. (Id.) Sandra testified that during the first transaction, Bell went into the

bathroom in the motel room and came out and exchanged the cocaine for money.

(Tr. at 258). Sandra testified that she overheard Emily speaking with Bell, and

Emily said to Bell that she was going to get some money from some friends and

come back to purchase more. (Tr. at 259). Sandra testified that Bell told Emily he

would wait for her to come back. (Id.)

       {¶27} Sandra testified that Emily left after the first transaction and came

back about half an hour to an hour later. (Tr. at 259). Sandra testified that Bell

stayed in her room during that time. (Id.) Sandra testified that when Emily

returned, Bell went back to the same spot in the bathroom and Emily purchased

more cocaine. (Tr. at 260). Sandra testified that Emily and Bell left her room at

approximately the same time. (Id.)

       {¶28} According to Sandra, there was a motel employee around her room

during the time of the transactions, a man she knew as “Frog.” Sandra testified

that Frog brought Sandra some silverware and a bowl to eat soup with. (Tr. at

260). Sandra testified that this man did not sell drugs to her or Emily. Sandra

testified that Bell sold cocaine to Emily twice on May 10, 2011, and that she was

present for both sales. (Tr. at 261). Finally, Sandra testified that she was in prison

for those two cocaine sales that she set up between Bell and Emily. Sandra


                                         -11-
Case No. 13-12-27


testified that she was in prison for Complicity to Trafficking in Cocaine, and

Permitting Drug Abuse and a specification. (Tr. at 263).

       {¶29} As its final witness, the State called Detective Matt Armstrong.

Detective Armstrong testified that he had worked for the Fostoria Police

Department for 6 years and was part of the Seneca County Drug Task Force at the

time of these incidents.   (Tr. at 279).   Detective Armstrong testified that he

participated in the search of Emily and her vehicle both before and after each

controlled buy operation. (Tr. at 281). Detective Armstrong testified that he was

in the vehicle following Emily to and from the Tiffin Motel, monitoring her

through the audio surveillance. (Tr. at 281). Detective Armstrong also testified

that he transported the suspected cocaine once it was collected and tagged to BCII.

(Tr. at 284). At the conclusion of Detective Armstrong’s testimony, the State

rested its case.

       {¶30} On appeal, Bell argues that the evidence presented did not establish

that Bell sold the cocaine rather than the other man who was present in the room

around the time of both transactions, or Sandra. Bell also argues that Emily could

have had the cocaine on her person in the areas that weren’t searched, such as in

her bra or underwear.

       {¶31} Despite Bell’s arguments, Sandra testified that she set up the cocaine

sales between Emily and Bell, that she was present for both of the sales, and that


                                       -12-
Case No. 13-12-27


neither she nor “Frog” (the maintenance man) sold the cocaine. Sandra also

testified that the children were present at the time of the sale in the motel room.

The video from the first transaction corroborates Sandra’s testimony in that Emily

gets to the motel and waits for Bell, Bell arrives and goes into the bathroom,

comes out, interacts with Emily, and then Emily leaves. (State’s Ex. 2). The

maintenance man could also be heard on the video speaking with Sandra about

bowls and food. (Id.) The second video, much shorter than the first, shows Emily

arriving, Bell going back into the bathroom, coming out, and then Emily leaving.

(State’s Ex. 7).

       {¶32} In addition to Sandra’s testimony and the video, the jury heard

testimony from both Detective Boyer and Detective Armstrong who both testified

that they searched Emily’s person and her car and found nothing prior to and after

each transaction. They testified that they gave Emily money and followed her to

the Tiffin Motel, and on both instances on May 10, 2011, Emily came out of the

motel with no money and small baggies of suspected cocaine.             The white

substances were tested and found to be cocaine.         Based upon the foregoing

evidence presented at trial, we find that there was sufficient evidence to convict

Bell of two counts of Trafficking in Cocaine in the vicinity of a juvenile.

Accordingly, Bell’s first assignment of error is overruled.




                                        -13-
Case No. 13-12-27


                             Third Assignment of Error

       {¶33} In Bell’s third assignment of error, Bell argues that it was plain error

for the trial court to allow the admission of the State’s video recordings of the

alleged drug transactions.    Specifically, Bell claims that the videos were not

properly authenticated.

       {¶34} We recognize plain error “‘with the utmost caution, under

exceptional circumstances and only to prevent a manifest miscarriage of justice.’”

State v. Landrum, 53 Ohio St.3d 107, 110 (1990), quoting State v. Long, 53 Ohio

St.2d 91 (1978), paragraph three of the syllabus. For plain error to apply, the trial

court must have deviated from a legal rule, the error must have been an obvious

defect in the proceeding, and the error must have affected a substantial right. State

v. Barnes, 94 Ohio St.3d 21, 27 (2002). Under the plain error standard, the

appellant must demonstrate that the outcome of his trial clearly would have been

different but for the trial court’s errors. State v. Waddell, 75 Ohio St.3d 163, 166

(1996), citing State v. Moreland, 50 Ohio St.3d 58, 62 (1990). The burden of

demonstrating plain error is on the party asserting it. See generally State v. Jester,

32 Ohio St.3d 147, 150 (1987).

       {¶35} To be admissible, a tape recording must be “‘authentic, accurate and

trustworthy.’” State v. Coleman, 85 Ohio St.3d 129, 141 (1999), citing State v.

Rogan, 94 Ohio App.3d 140, 148 (2nd Dist.1994). Ohio Evidence Rule 901(A)


                                        -14-
Case No. 13-12-27


states that the requirement for authentication or identification “as a condition

precedent to admissibility is satisfied by evidence sufficient to support a finding

that the matter in question is what its proponent claims.” Evid.R. 901(A).

       {¶36} Evidence Rule 901(B) states that

       By way of illustration only, and not by way of limitation, the
       following are examples of authentication or identification
       conforming with the requirements of this rule:

       (1) Testimony of witness with knowledge. Testimony that a
       matter is what it is claimed to be.

       ***

       (5) Voice identification. Identification of a voice, whether heard
       firsthand or through mechanical or electronic transmission or
       recording, by opinion based upon hearing the voice at any time
       under circumstances connecting it with the alleged speaker.

       {¶37} On appeal, Bell argues that the videos of the scene of the transaction

were not properly authenticated since Emily, the confidential informant, did not

testify. The State counters by arguing that Detective Boyer testified that he placed

the audio and video recording devices on Emily and that they were working

properly.   Detective Boyer and Detective Armstrong testified that they were

listening to the audio during the controlled buy operations. Detective Boyer

testified that he created the video, had reviewed it, that it was not tampered with

and that it was a true and accurate copy. Detective Boyer also testified that he

identified the people on the videotape. (Tr. at 120).


                                        -15-
Case No. 13-12-27


       {¶38} Detective Boyer’s testimony is certainly sufficient to authenticate the

audio and the video tapes.       However, even if the video was not properly

authenticated, Bell makes no argument establishing how the inclusion of the video

prejudiced him. Bell merely states “[s]ince the confidential informant did not

testify in this case the issue of guilt or innocence hinged primarily on the video

recordings. Had the video recordings not been admitted certainly the outcome of

the trial would have been different.” (Appt. Br. at 15).

       {¶39} It is not at all clear in this case how the outcome of the trial would

have been different if the videos were not admitted into evidence. First, Bell’s

trial counsel used the videos himself to establish that no drug transactions were

visible on the videos, and that there were minutes on the video when the

confidential informant was alone in the car while driving where she could have

produced the cocaine from a private, unsearched area. Bell’s counsel also used the

tapes to show that “Frog” was around the motel room near the time of the sales. In

trial counsel’s closing argument, he encouraged the jury to re-watch the video as

there was no proof of a transaction on the video.

       {¶40} Absent this video evidence, Bell is still faced with the testimony of

Sandra, who testified adamantly that she set up the cocaine transactions between

Bell and Emily, was present during both transactions, and was incarcerated for

doing so. Sandra unequivocally testified that the other man in the room had


                                        -16-
Case No. 13-12-27


nothing to do with the transactions. In addition, the circumstantial evidence of

Bell’s arrival at the motel room, Emily’s subsequent possession of the cocaine and

lack of money is evidence that the jury could use to convict Bell. Without any

argument from Bell to the contrary in his brief, it is unclear how the video did

anything to hurt his case, especially given that defense counsel’s trial strategy

heavily relied upon it. We cannot find under these circumstances that any plain

error is present given the evidence against Bell with or without the video.

       {¶41} Finally, the Second District Court of Appeals was presented with a

similar issue in State v. Gilliam, 2nd Dist. No. 09CA0075, 2011-Ohio-26, ¶ 16. In

that case, the Second District conducted the following analysis:

       Defendant objected that the video was inadmissible absent the
       testimony of the informant shown in it. The trial court admitted
       the video pursuant to Evid.R. 901(B)(5) because the two officers
       could identify the voices heard on it. Defendant did not object
       that the video was not admissible pursuant to Evid.R. 901(B)(5)
       because the state failed to offer foundational evidence of its
       accuracy. Therefore, any error in admitting the evidence for that
       reason is forfeited. State v. Payne, 114 Ohio St.3d 502, 2007-
       Ohio-4642, 873 N.E.2d 306. Criminal plain error is not shown.
       State v. Long, 53 Ohio St.2d 91, 7 O.O.3d 178, 372 N.E.2d 804.

Gilliam, at ¶ 16. Thus under the reasoning employed in Gilliam, Bell’s claim is

forfeited in any event.

       {¶42} For all of these reasons, Bell’s third assignment of error is overruled.




                                        -17-
Case No. 13-12-27


                            Fourth Assignment of Error

       {¶43} In Bell’s fourth assignment of error, Bell argues that the trial court

made statements in the presence of the jury that denied Bell a fair trial.

       {¶44} Under Evid.R. 611(A), the trial court has discretion to control the

flow of the trial. Our review of a trial court’s comments must determine whether

the trial court abused that discretion. State v. Heuser, 3d Dist. No. 5-04-10, 2004-

Ohio-5345, ¶ 6, citing State v. Davis, 79 Ohio App.3d 450 (4th Dist.1992). “We

must determine whether the trial court, through its statements at trial, conveyed its

opinion regarding the quality of evidence.” Heuser, at ¶ 6, citing State ex rel.

Wise v. Chand, 21 Ohio St.2d 113, 119-120 (1970).

       {¶45} The Ohio Supreme Court has articulated a five part test to determine

whether a trial judge’s actions and remarks are so prejudicial as to violate a

criminal defendant’s constitutional rights:

       (1) The burden of proof is placed upon the defendant to
       demonstrate prejudice, (2) it is presumed that the trial judge is
       in the best position to decide when a breach is committed and
       what corrective measures are called for, (3) the remarks are to
       be considered in light of the circumstances under which they are
       made, (4) consideration is to be given to their possible effect
       upon the jury, and (5) to their possible impairment of the
       effectiveness of counsel.

Hauser, supra, at ¶ 7, citing State v. Wade, 53 Ohio St.2d 182, 188 (1978), and

State v. Hopfer, 112 Ohio App.3d 521, 537 (2nd Dist.1996).




                                         -18-
Case No. 13-12-27


       {¶46} “Moreover, that Court made clear that ‘“the failure to object ...

constitute[s] a waiver of the error ..., for, absent an objection, the trial judge is

denied an opportunity to give corrective instructions as to the error.”’ Id., citing

State v. Williams, 39 Ohio St.2d 20 (1974), State v. Childs, 14 Ohio St.2d 56

(1968); Smith v. Flesher, 12 Ohio St.2d 107 (1967).

       {¶47} On appeal, Bell cites the following exchange between the trial court

and defense counsel while defense counsel was cross-examining Sandra, as being

inappropriate and prejudicial:

       Q: And how much time could you have served if you had gone
       to trial and lost and been convicted and got a maximum
       sentence? Do you remember that?
       A: [Sandra]: Uhm, well, I got the 23 months so I’m thinking it
       – I just remember the 23 months.
       Q: So but you’re gonna be out in 70 days, right?
       A: No. I just came back to come to this court.
       Q: So you pled to 23 months?
       A: Yeah.
       THE COURT: Let me – the court always has problem with
       defense counsel. You don’t plead to 23 months. You plead
       guilty to charges. The Court sentences. So if you want to
       rephrase the question you may do so, but I want the vernacular
       to be proper.
       [DEFENSE COUNSEL]: I will rephrase, Your Honor. I
       apologize.

(Tr. at 263-64).

       ***

       [DEFENSE COUNSEL]: Uhm, Your Honor, I wanna go back to
       the uhm, Plea Agreement, uhm, with Ms. Mason – Ms. Sandlin


                                        -19-
Case No. 13-12-27


       seems to be having a problem remembering. Uhm, I have a copy
       of that. May I?
       [THE COURT]: Well, first of all, whether she has a problem
       remembering or not is not for your determination, all right? It’s
       for the jury. So without your comment, which I’m gonna strike
       from the record, you may proceed.
       [DEFENSE COUNSEL]: Yeah, I apologize, Your Honor. I had
       no intention of misleading –
       [THE COURT]: You may proceed.
       [DEFENSE COUNSEL]: Thank you.
       [THE COURT]: But I caution counsel, as I always do, both
       counsel, a plea of guilty is not a sentence. Sentence comes from
       the Court and is in a sentencing entry. Just so both counsel are
       clear here.
       [DEFENSE COUNSEL]: Thank you, Your Honor.
       [THE COURT]: I don’t care what a plea of guilty may say.

(Tr. at 269-70).

       {¶48} Bell argues that these exchanges between Bell’s counsel and the trial

court showed bias or at least the appearance of bias in favor of the State and

against Bell’s counsel.    Bell further contends that the preceding statements

diminished the weight jurors otherwise would have given to the evidence.

       {¶49} With regard to the preceding exchanges, defense counsel did not

object and therefore waived this argument on appeal. However, had defense

counsel objected, we still do not find that the statements made by the court

prejudiced Bell. The trial court merely wished to clarify the words associated with

a plea agreement and sentencing. The court in no way prevented defense counsel

from questioning Sandra on the agreement. Similarly the court did not comment

or indicate what weight it should be given.       Moreover, in the court’s final

                                       -20-
Case No. 13-12-27


statement on the matter cited above, the court addresses both defense counsel and

the State, indicating that what the court was saying applied to both. Under these

circumstances, we find no prejudice.

       {¶50} We further note that the trial court made a curative statement to the

jury in its final instructions:

       If, during the course of this trial, I said or did anything which
       you consider an indication of my view on the facts, you are
       instructed to disregard it. The Judge must be, and sincerely
       desires to be, impartial in presiding over this and every other
       trial before a jury and without a jury. The Court does not have
       the right, and does not desire to invade the province of the jury,
       by indicating in any way a preference between the State and the
       defendant and, the Court has not done so at any time.

(Tr. at 336). Thus even if counsel had objected, and even if the statements of the

court could be considered prejudicial, the court gave a curative instruction to the

jury, and jurors are presumed to follow that instruction. State v. Downing, 9th

Dist. No. 22012, 2004-Ohio-5952, at ¶ 51. For all of the foregoing reasons, Bell’s

fourth assignment of error is overruled.

                              Second Assignment of Error

       {¶51} In Bell’s second assignment of error, he argues that his trial counsel

was ineffective for failing to object to “substantial” amounts of hearsay evidence

and for failing to object to the introduction of the videos of the alleged drug

transactions that were presented to the jury at trial.



                                           -21-
Case No. 13-12-27


       {¶52} “Reversal of convictions on ineffective assistance requires the

defendant to show ‘first that counsel’s performance was deficient and, second that

the deficient performance prejudiced the defense so as to deprive the defendant of

a fair trial.’” State v. Cassano, 96 Ohio St.3d 94, 2002-Ohio-3751 at ¶105,

quoting Strickland v. Washington, 466 U.S. 668, 669, 104 S.Ct. 2052 (1984).

When considering a claim of ineffective assistance of counsel, the court “must

indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Strickland, 466 U.S. at 689.

       {¶53} A tactical decision by trial counsel, who as a licensed attorney is

presumed to be competent, is not by itself enough to show ineffective assistance of

counsel simply because the strategy did not result in an acquittal. State v. Clayton,

62 Ohio St.2d 45, 48-49 (1980); State v. Timm, 3d Dist. No. 13-11-23, 2012-Ohio-

410, ¶ 31. “Furthermore, trial counsel’s failure to object is generally viewed as

trial strategy and does not establish ineffective assistance.” State v. Turks, 3d.

Dist. No. 1-08-44, 2009-Ohio-1837, ¶ 43, citing State v. McKinney, 11th Dist. No.

2007-T-0004, 2008-Ohio-3256, ¶ 191; State v. Gumm, 73 Ohio St.3d 413, 428;

State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, ¶ 103.

       {¶54} In arguing that his counsel was ineffective, Bell first contends on

appeal that his counsel failed to object to inadmissible hearsay evidence. Hearsay

is defined as “a statement, other than one made by the declarant while testifying at


                                        -22-
Case No. 13-12-27


the trial or hearing, offered in evidence to prove the truth of the matter asserted.”

Evid.R. 801(C). Hearsay is generally not admissible unless an exception applies.

Evid.R. 802.

       {¶55} Bell points to the following testimony as being inappropriate:

       Q: [STATE]: While the informant was on her way to the
       Tiffin Motel, could you hear whether she had any further
       contact with Ms. Sandlin or Ms. Mason?

       A: [Detective Boyer]: Uhm, yes. She received, uhm – or she
       contacted, uhm –the confidential informant contacted Mason,
       uhm, Sandlin and explained, uhm, and confirmed what room she
       was gonna be in and it was room 32, which we already knew
       that.

(Tr. at 117-118).

       {¶56} In this excerpt of testimony, the State was questioning Detective

Boyer about whether Emily, the informant, had any contact with Sandra during the

ride over to Sandra’s hotel room. Detective Boyer was monitoring Emily visually

by following in a car behind her, and also listening to the audio device he had

placed in her car. Detective Boyer testified that he overheard a conversation

between Emily and Sandra on that drive to the motel via the audio equipment.

       {¶57} We would note that this excerpt of testimony was not offered to

prove the truth of the matter asserted in this case and thus would not be hearsay. It

merely explains why the officers proceeded to the motel. However, even if the

evidence did go to prove the truth of the matter asserted, there is no resulting


                                        -23-
Case No. 13-12-27


prejudice from this particular excerpt of testimony. Numerous times throughout

the trial it was mentioned that the purported transaction took place in room 32 of

the Tiffin Motel. Detectives Boyer and Armstrong testified to that fact, as did

Sandra. Therefore, Bell cannot make a valid argument that this statement, if it was

even hearsay, which we do not find, was in any way prejudicial.

       {¶58} Bell next argues that the following exchange between the State and

Detective Boyer was improper:

       Q:     [State]: And the conversations that the defendant had,
       were you able to determine if any drug sales were occurring?
       A:     [Detective Boyer]: Yes.
       Q:     Based on what?
       A:     Me overhearing the conversation prior to, uhm, the
       arrival of the defendant. Uhm, the confidential informant was
       asking Sandlin, uhm, that “Does he have it?” uhm, “When is he
       gonna be here” and so forth. Uhm, and then once he got there
       that conversation was no longer and, uhm, it was just, you know,
       pretty much brief conversation at that point until I seen the
       video after the buy of what happened.

(Tr. at 120).

       {¶59} Bell contends that Detective Boyer’s elaboration regarding what he

overheard on the audio between Emily and Sandra constituted inadmissible

hearsay. While the statement “Does he have it?” may have constituted hearsay, it

is unclear how failing to object to this statement would have so prejudiced Bell

that it deprived Bell of a fair trial. Sandra testified that when Emily arrived Emily

waited around a little while before Bell came to the motel room for the first


                                        -24-
Case No. 13-12-27


transaction because Bell was not yet present. (Tr. at 257). Sandra also testified

that Bell had the cocaine on him because Bell told Sandra this and she saw the

cocaine during the first transaction. (Id.) Thus any hearsay statement elicited was

merely cumulative to other testimony presented at trial, and did not prejudice Bell.

       {¶60} Finally, Bell argues that trial counsel was ineffective for failing to

object to the admission of State’s Exhibits 2 and 7, the videos of the two alleged

drug transactions. We found in the third assignment of error that if there was any

error in admitting the videos into evidence it did not rise to the level of plain error

as the outcome would not have been different in this case. Accordingly, Bell

cannot sustain an ineffective assistance of counsel claim on this issue. In addition,

we would point out that a review of the transcript reveals that trial counsel was

attempting to make an effective case through using the video recordings to show

that another man was present and could have potentially made the drug sales to

Emily, as he was in both videos. No drug sale is actually visible on the video, thus

allowing trial counsel to make this argument in an attempt to establish reasonable

doubt. Under these circumstances, trial counsel’s “failure to object” appears to

have been a clear and reasonable trial strategy. Thus we do not find counsel’s

performance deficient or that it prejudiced Bell in any way. Accordingly, Bell’s

second assignment of error is overruled.




                                         -25-
Case No. 13-12-27


       {¶61} For the foregoing reasons Bell’s assignments of error are overruled

and the judgment of the Seneca County Common Pleas Court is affirmed.


                                                                Judgment Affirmed

PRESTON, P.J., concurs.

/jlr



ROGERS, J. Concurring Separately.

       {¶62} I concur with the opinion of the majority, however, write separately

to express two concerns with respect to the trial court’s findings and sentence.

       {¶63} First, when imposing consecutive sentences the trial court is required

to make certain findings. R.C. 2929.14(C)(4). Here, the trial court made several

findings which, together, are sufficient to sustain the imposition of consecutive

sentences.     However, one of the findings by the trial court was clearly

unwarranted.

       {¶64} Specifically, R.C. 2929.14(C)(4) states:

       If multiple prison terms are imposed on an offender for convictions
       of multiple offenses, the court may require the offender to serve the
       prison terms consecutively if the court finds that the consecutive
       service is necessary to protect the public from future crime or to
       punish the offender and that consecutive sentences are not
       disproportionate to the seriousness of the offender’s conduct and to
       the danger the offender poses to the public, and if the court also
       finds any of the following:


                                        -26-
Case No. 13-12-27


      (a) The offender committed one or more of the multiple offenses
      while the offender was awaiting trial or sentencing, was under a
      sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
      of the Revised Code, or was under post-release control for a prior
      offense.

      (b) At least two of the multiple offenses were committed as part of
      one or more courses of conduct, and the harm caused by two or
      more of the multiple offenses so committed was so great or unusual
      that no single prison term for any of the offenses committed as part
      of any of the courses of conduct adequately reflects the seriousness
      of the offender’s conduct.

      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future
      crime by the offender. (Emphasis added.).

      {¶65} In its judgment entry, the trial court found, in relevant part, that the

“harm caused by two or more of the multiple offenses so committed was so great

or unusual that no single prison term for any of the offenses committed as part of

any of the courses of conduct adequately reflects the seriousness of the

defendant’s conduct.” Judgment Entry, p. 3. Because this was a controlled buy

and the drugs at issue were never outside the control of the police, there is no

conceivable way that any harm was caused to anyone. State v. Watkins, 3d Dist.

No. 1-04-17, 2005-Ohio-2359, ¶ 29-35 (Rogers, J., concurring separately).

Accordingly, the trial court’s erroneous finding was clearly unjustified and

unsubstantiated. Despite this error, the trial court did make findings as to the

Appellant’s criminal history, which was sufficient to permit the trial court to

impose consecutive sentences. As such, the error was harmless.

                                       -27-
Case No. 13-12-27


          {¶66} The second problem I have with the sentence imposed is the trial

court’s imposition of a mandatory fine. There are two issues here. First, the trial

court stated that it was imposing a mandatory fine in lieu of restitution.

Restitution to whom and for what? Again, we have a controlled buy and there is

no victim. See State v. Dietrich, 3d Dist. No. 1-10-76, 2011-Ohio-4347, ¶ 31 (law

enforcement agency advancing own funds in a control drug buy is not a victim).

Despite the trial court’s mischaracterization, the fine, as the trial court indicates in

its sentencing entry, is permissible pursuant to R.C. 2925.42.

          {¶67} Secondly, there is no authority for the trial court to impose a

mandatory fine for a fourth degree felony drug offense. While mandatory fines

are authorized for first, second, and third degree felony drug offenses, R.C.

2925.03(D)(1), there is no provision for them with respect to fourth degree felony

drug offenses. The fact remains, however, that the trial court does have the

authority to impose fines for fourth degree felony drug offenses, so the fine may

stand, absent the classification as mandatory. R.C. 2925.42; R.C. 2929.18(A)(2),

(B)(4).




                                         -28-